Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-18-21 & 3-11-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1, 11, 12 & 18 are vague and indefinite because it is not clear whether the “random access symbol group that consists of 6/N consecutive symbols, each of the consecutive symbols of the random access symbol being modulated on a corresponding subcarrier frequency and each of the consecutive symbols of the random access symbol group corresponding to a truncated sinusoid of 3.75/N kHz, with N>1”, for example, if N=6 for consecutive symbols (e.g., more than 1 symbol or multiple symbols are needed in order to generate consecutive symbols in each independent claim 1, 11, 12 & 18, emphasis added), being modulated on a corresponding subcarrier frequency and corresponding to a truncated sinusoid of 3.75/N kHz, with N>1, e.g., N=6 thus 3.75/6=0.625 kHz. Please clarify whether the random access symbol group consisting of multiple consecutive symbols, in case of N=6? 
 -Dependent Claims 2-10 & 13-17 are rejected in virtue of their dependencies on the independent claims 1, 11, 12 & 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,917,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 11, 12 & 18 merely broaden the scope of the patented claims 1, rephrasing “a random access symbol group that comprises a plurality of consecutive symbols” with ---a random access symbol group that consists of 6/N consecutive symbols---
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2019/0373646 A1) discloses a method for transmitting an NPRACH preamble in a wireless communication system supporting TDD. More specifically, the method performed by the UE includes: receiving, from a base station, NPRACH configuration information including control information for a repetition number of NPRACH preambles including symbol groups through a higher layer signaling; and transmitting, to the base station, the NPRACH preamble repeatedly through frequency hopping of a symbol group based on the NPRACH configuration information, in which a frequency location of the symbol group is determined based on a first parameter related to a start subcarrier and a second parameter related to the frequency hopping {Figs.10, 33-36}.

Laroia (US 6,985,433 B1) discloses methods and apparatus for generating and transmitting frequency division multiplexed signals are described. Each transmitted FDM signal is generated by combining, e.g., multiplexing, a plurality of individual analog subcarrier signals together. Individual analog subcarrier signals are generated by processing one or more digital signals, e.g., symbols plus a cyclic prefix for each symbol, corresponding to the subcarrier to generate an analog subcarrier signal there from. A cyclic prefix incorporated into subcarrier signals is designed to be of sufficient length that it covers delays introduced by filters in the individual subcarrier signal paths and common signal path. The incorporated cyclic prefix has a minimum duration determined as a function of several group signal delays including a common signal path group signal delay and a communications channel group signal delay {Figs.2-3, 7, 10}.


Su (US 11,109,423 B2) discloses a method and device for reporting scheduling request are provided. The method includes the operations of acquiring a dedicated physical resource of a random access channel (RACH) configured to report a scheduling request, when the scheduling request is triggered, transmitting the RACH on the dedicated physical resource. The dedicated physical resource includes a plurality of periodic physical resources. Through this dedicated physical resource, the user equipment (UE) can report scheduling request in a contention-free random access way, and the capacity of a preamble sequence is improved and inter-cell interference is reduced {Figs.1-8, 11-13}.
Dai (WO 2018/171760 A1) discloses an information sending method and apparatus, a terminal and a storage medium. The method comprises: determining a sending resource for a physical signal/physical channel corresponding to a scheduling request; and sending the physical signal/physical channel on the sending resource, with 
Qian (WO 2018/203727 A1) discloses a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates Beyond 4th-Generation (4G) communication system such as Long Term Evolution (LTE). An embodiment of the present disclosure provides a base station, a user equipment (UE), and a method for uplink resource allocation and a method for uplink transmission, which are applied in the field of communication technologies. The method includes that: a base station allocates Bandwidth Part (BWP) resources and intra-BWP Physical Resource Block (PRB) resources to a UE, and then transmits BWP resource indication information and intra-BWP PRB resource indication information to the UE. The BWP resource indication information is used for indicating the BWP resources allocated by the base station to the UE. The intra-BWP PRB resource indication information is used for indicating the intra-BWP PRB resources allocated by the base station, and then the UE receives the BWP resource indication information and the intra-BWP PRB resource indication information transmitted by the base station, and then determines the BWP resources and the intra-BWP PRB resources allocated by the base station according to the BWP resource indication information and the intra-BWP PRB resource indication information so as to perform uplink transmission {Figs.38-39}.
Lin (US 10,904,923 B2, same assignee) discloses a wireless communication device (14) (e.g., a user equipment) in a wireless communication system (10) is configured for transmitting a random access preamble signal (16). The wireless communication device (14) in particular is configured to generate a random access 16) that comprises multiple symbol groups (18), with each symbol group (18) on a single tone during a different time resource, according to a frequency hopping pattern that hops the random access preamble signal (16) a fixed frequency distance at one or more symbol groups (18) and hops the random access preamble signal (16) a pseudo random frequency distance at one or more other symbol groups (18). Each symbol group (18) comprises one or more symbols. The wireless communication device (14) is also configured to transmit the random access preamble signal (16){Claims 1-29}.
Lin (US 2017/0094689 A1, same assignee) discloses a method in a user equipment for generating a random access preamble signal and transmitting the random access preamble signal. This generating of the random access preamble 
signal comprises generating a Single-Carrier Frequency-Division Multiple Access (SC-FDMA) random access preamble signal comprising two or more consecutive preamble
symbol groups, each preamble symbol group comprising a cyclic prefix portion and a plurality of identical symbols occupying a single subcarrier of the SC-FDMA random 
access preamble signal. The single subcarrier for at least one of the preamble symbol groups corresponds to a first subcarrier frequency and the single subcarrier for an immediately subsequent one of the preamble symbol groups corresponds to a second subcarrier frequency {Claims 1-30}.
	Lin (US 2020/0260502 A1, same assignee) discloses a method in a user equipment for generating a random access preamble signal and transmitting the random access preamble signal. This generating of the random access preamble signal comprises generating a random access preamble signal comprising two or more 
	Lin (US 9,661,663 B1, same assignee) discloses a communications network being accessed by a wireless device associated with a coverage class selected from a set of coverage classes. The wireless device performs a method comprising initiating network access to the communications network by transmitting a preamble sequence for random access on a physical random access channel during a starting opportunity defined by the coverage class of the wireless device. Each coverage class may be associated with a unique number of repetitions of the preamble sequence transmission {claims 1-29}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464